Citation Nr: 1503046	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a prostate condition.

2.  Entitlement to service connection for a prostate condition.

3.  Entitlement to service connection for urinary issues. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  He received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a hearing before the undersigned at the RO in September 2014 via video conference.  A transcript is of record.

The issues of entitlement to service connection for a prostate condition and entitlement to service connection for urinary issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the June 1990 rating decision pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for a prostate condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1990 the RO denied service connection for a chronic prostate condition.  The Veteran received notice of the decision; but did not submit a notice of disagreement or new and material evidence within one year of the decision.  It thus became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The RO most recently denied the Veteran's request to reopen his claim of entitlement to service connection for a prostate condition in a June 2010 due to a lack of new and material evidence.  However, the RO subsequently reopened the Veteran's claim, as noted in a September 2012 Statement of the Case, after it determined new and material evidence had been received.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

At the time of the June 1990 rating decision, there was a lack of medical evidence of a chronic prostate condition.  However, private treatment records from June 2012 indicate the Veteran was diagnosed as having chronic prostatitis.  medical evidence of a chronic prostate condition relates to an element of the claim that was previously found to be missing and raises a reasonable possibility of substantiating the claim.  As such, it constitutes new and material evidence that necessitates the reopening of the Veteran's claim.


ORDER

The Veteran's claim of entitlement to service connection for a prostate condition is reopened.


REMAND

An August 2012 VA examiner determined the Veteran's August 1973 prostatitis was less likely than not related to his April 1967 in-service treatment for acute prostatitis because the April 1967 condition was treated and resolved within a few weeks and there was no evidence of treatment for a chronic condition in the years following the Veteran's separation from service.  

However, the Veteran contends the April 1967 treatment for prostatitis was not isolated, as he sought treatment for prostate issues at least three additional times while on active duty, which are not documented in his service treatment records.  The Veteran claims he was diagnosed with prostatitis and treated with "sulfa drugs" shortly after completing basic combat training in 1965.  The Veteran also claims he was treated for prostatitis at Fort Wainwright, Alaska, and while serving in the Republic of Vietnam in 1966.  

While acknowledging the additional periods of treatment are not included in the Veteran' service treatment records, the Board finds his statements regarding the additional treatment credible.  The Veteran is also competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no indication the August 2012 examiner considered additional periods of in-service treatment for prostatitis as they are not referenced in his opinion.

There is no indication the August 2012 examiner considered the June 2012 diagnosis of chronic prostatitis as it was not mentioned in the opinion provided.  The Board notes evidence of this diagnosis was submitted two weeks before the August 2012 examination and was not included in the summary of the Veteran's medical records in the examination request from the RO.  It is reasonable to assume this evidence was not available to the August 2012 examiner.

The Board finds an additional VA opinion is necessary since the August 2012 opinion does not consider the Veteran's statements regarding additional periods of in-service treatment for prostatitis and his current diagnosis for chronic prostatitis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the issue of entitlement to service connection for urinary issues is inextricably intertwined with the Veteran's claim of entitlement to service connection for a prostate condition, the Board finds it necessary to remand both issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether it is more likely than not that his currently diagnosed chronic prostatitis and urinary issues first manifested in service or are otherwise related to a disease or injury during service.  

In in formulating the opinion, the examiner must consider the Veteran's statements regarding the additional periods of in-service treatment for prostatitis not noted in his service treatment records, as well as the rest of the medical evidence of record, including the June 2012 diagnosis of chronic prostatitis.

The examiner must consider the phrase "as likely as not" does not mean merely "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


